     Case 5:18-cv-02107-JGB-KK Document 1 Filed 10/03/18 Page 1 of 9 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   Tom E. Wheeler (SBN 308789)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4   21550 Oxnard St., Suite 780
 5   Woodland Hills, CA 91367
     Phone: 877-206-4741
 6
     Fax: 866-633-0228
 7   tfriedman@ toddflaw.com
 8   abacon@ toddflaw.com
     mgeorge@toddflaw.com
 9   twheeler@toddflaw.com
10   Attorneys for Plaintiff
11                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
12
13   STEVE GALLION, individually and on )          Case No.
14   behalf of all others similarly situated, )
                                              )    CLASS ACTION
15   Plaintiff,                               )
16                                            )    COMPLAINT FOR VIOLATIONS
            vs.                               )    OF:
17
                                              )
18   AMERICA'S HEALTH OPTIONS,                )       1.      NEGLIGENT VIOLATIONS
                                                              OF THE TELEPHONE
19   LLC, and DOES 1 through 10,              )               CONSUMER PROTECTION
     inclusive, and each of them,             )               ACT [47 U.S.C. §227(b)]
20                                            )       2.      WILLFUL VIOLATIONS
                                                              OF THE TELEPHONE
21   Defendant.                               )               CONSUMER PROTECTION
                                              )               ACT [47 U.S.C. §227(b)]
22
                                              )
23                                            )    DEMAND FOR JURY TRIAL
24         Plaintiff STEVE GALLION (“Plaintiff”), individually and on behalf of all
25   others similarly situated, alleges the following upon information and belief based
26   upon personal knowledge:
27                              NATURE OF THE CASE
28         1.     Plaintiff brings this action individually and on behalf of all others


                                CLASS ACTION COMPLAINT
                                             -1-
     Case 5:18-cv-02107-JGB-KK Document 1 Filed 10/03/18 Page 2 of 9 Page ID #:2




 1   similarly situated seeking damages and any other available legal or equitable
 2   remedies resulting from the illegal actions of AMERICA'S HEALTH OPTIONS,
 3   LLC (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff
 4   on Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 5   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, thereby invading
 6   Plaintiff’s privacy and causing her to incur unnecessary and unwanted expenses.
 7                             JURISDICTION & VENUE
 8         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 9   a resident of California, seeks relief on behalf of a Class, which will result in at
10   least one class member belonging to a different state than that of Defendant, a
11   Delaware company. Plaintiff also seeks up to $1,500.00 in damages for each call
12   in violation of the TCPA, which, when aggregated among a proposed class in the
13   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
14   Therefore, both diversity jurisdiction and the damages threshold under the Class
15   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
16         3.     Venue is proper in the United States District Court for the Central
17   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
18   business within the State of California and Plaintiff resides within the County of
19   San Bernadino.
20                                       PARTIES
21         4.     Plaintiff, STEVE GALLION (“Plaintiff”), is a natural person residing
22   in San Bernando, California and is a “person” as defined by 47 U.S.C. § 153 (39).
23         5.     Defendant, AMERICA'S HEALTH OPTIONS, LLC (“Defendant”),
24   is an insurance agency, and is a “person” as defined by 47 U.S.C. § 153 (39).
25         6.     The above named Defendant, and its subsidiaries and agents, are
26   collectively referred to as “Defendants.” The true names and capacities of the
27   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
28   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious


                                CLASS ACTION COMPLAINT
                                             -2-
     Case 5:18-cv-02107-JGB-KK Document 1 Filed 10/03/18 Page 3 of 9 Page ID #:3




 1   names. Each of the Defendants designated herein as a DOE is legally responsible
 2   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 3   Complaint to reflect the true names and capacities of the DOE Defendants when
 4   such identities become known.
 5         7.     Plaintiff is informed and believes that at all relevant times, each and
 6   every Defendant was acting as an agent and/or employee of each of the other
 7   Defendants and was acting within the course and scope of said agency and/or
 8   employment with the full knowledge and consent of each of the other Defendants.
 9   Plaintiff is informed and believes that each of the acts and/or omissions complained
10   of herein was made known to, and ratified by, each of the other Defendants.
11                              FACTUAL ALLEGATIONS
12         8.     Beginning in or around April of 2018, Defendant contacted Plaintiff
13   on Plaintiff’s cellular telephone number ending in -6963, in an attempt to solicit
14   Plaintiff to purchase Defendant’s services.
15         9.     Defendant contacted or attempted to contact Plaintiff from telephone
16   number (910) 830-0147 confirmed to belong to Defendant.
17         10.    When Plaintiff would answer Defendant’s call, Plaintiff would hear
18   an automated recorded messaged followed by a prompt to press “1” in order to be
19   connected to a live employee for more information.
20         11.    Defendant used an “automatic telephone dialing system” as defined
21   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
22         12.    Defendant’s calls constituted calls that were not for emergency
23   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
24         13.    Defendant’s calls were placed to telephone number assigned to a
25   cellular telephone service for which Plaintiff incurs a charge for incoming calls
26   pursuant to 47 U.S.C. § 227(b)(1).
27         14.    During all relevant times, Defendant did not possess Plaintiff’s “prior
28   express consent” to receive calls using an automatic telephone dialing system or an


                                  CLASS ACTION COMPLAINT
                                               -3-
     Case 5:18-cv-02107-JGB-KK Document 1 Filed 10/03/18 Page 4 of 9 Page ID #:4




 1   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 2   227(b)(1)(A).
 3         15.    Defendant placed multiple calls soliciting its business to Plaintiff on
 4   his cellular telephone ending in -6963 beginning in or around April of 2018 and
 5   continuing for several months.
 6         16.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 7   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 8         17.    Plaintiff received numerous solicitation calls from Defendant within a
 9   12-month period.
10         18.    Upon information and belief, and based on Plaintiff’s experiences of
11   being called by Defendant despite having no prior relation to Plaintiff whatsoever,
12   and at all relevant times, Defendant failed to establish and implement reasonable
13   practices and procedures to effectively prevent telephone solicitations in violation
14   of the regulations prescribed under 47 U.S.C. § 227(c)(5).
15                               CLASS ALLEGATIONS
16         19.    Plaintiff brings this action individually and on behalf of all others
17   similarly situated, as a member of the proposed class (hereinafter, “The Class”),
18   defined as follows:
19
20                All persons within the United States who received any
                  solicitation/telemarketing   telephone   calls    from
21                Defendant to said person’s cellular telephone made
22                through the use of any automatic telephone dialing
                  system or an artificial or prerecorded voice and such
23
                  person had not previously consented to receiving such
24                calls within the four years prior to the filing of this
25
                  Complaint

26
           20.    Plaintiff represents, and is a member of, The Class, consisting of all
27
     persons within the United States who received any solicitation/telemarketing
28
     telephone calls from Defendant to said person’s cellular telephone made through

                                CLASS ACTION COMPLAINT
                                             -4-
     Case 5:18-cv-02107-JGB-KK Document 1 Filed 10/03/18 Page 5 of 9 Page ID #:5




 1   the use of any automatic telephone dialing system or an artificial or prerecorded
 2   voice and such person had not previously not provided their cellular telephone
 3   number to Defendant within the four years prior to the filing of this Complaint.
 4         21.    Defendant, its employees and agents are excluded from The Class.
 5   Plaintiff does not know the number of members in The Class, but believes the
 6   Class’s members number in the thousands, if not more. Thus, this matter should
 7   be certified as a Class Action to assist in the expeditious litigation of the matter.
 8         22.    The Class is so numerous that the individual joinder of all of its
 9   members is impractical. While the exact number and identities of The Class
10   members are unknown to Plaintiff at this time and can only be ascertained through
11   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
12   The Class includes thousands of members.           Plaintiff alleges that The Class
13   members may be ascertained by the records maintained by Defendant.
14         23.    Plaintiff and members of The Class were harmed by the acts of
15   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
16   and The Class members via their cellular telephones thereby causing Plaintiff and
17   The Class members to incur certain charges or reduced telephone time for which
18   Plaintiff and The Class members had previously paid by having to retrieve or
19   administer messages left by Defendant during those illegal calls, and invading the
20   privacy of said Plaintiff and The Class members.
21         24.    Common questions of fact and law exist as to all members of The
22   Class which predominate over any questions affecting only individual members of
23   The Class. These common legal and factual questions, which do not vary between
24   Class members, and which may be determined without reference to the individual
25   circumstances of any Class members, include, but are not limited to, the following:
26                a.     Whether, within the four years prior to the filing of this
27                       Complaint, Defendant made any telemarketing/solicitation call
28                       (other than a call made for emergency purposes or made with


                                 CLASS ACTION COMPLAINT
                                               -5-
     Case 5:18-cv-02107-JGB-KK Document 1 Filed 10/03/18 Page 6 of 9 Page ID #:6




 1                      the prior express consent of the called party) to a Class member
 2                      using any automatic telephone dialing system or any artificial
 3                      or prerecorded voice to any telephone number assigned to a
 4                      cellular telephone service;
 5                b.    Whether Plaintiff and The Class members were damaged
 6                      thereby, and the extent of damages for such violation; and
 7                c.    Whether Defendant should be enjoined from engaging in such
 8                      conduct in the future.
 9         25.    As a person that received numerous telemarketing/solicitation calls
10   from Defendant using an automatic telephone dialing system or an artificial or
11   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
12   claims that are typical of The Class.
13         26.    Plaintiff will fairly and adequately protect the interests of the members
14   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
15   class actions.
16         27.    A class action is superior to other available methods of fair and
17   efficient adjudication of this controversy, since individual litigation of the claims
18   of all Class members is impracticable. Even if every Class’s member could afford
19   individual litigation, the court system could not. It would be unduly burdensome
20   to the courts in which individual litigation of numerous issues would proceed.
21   Individualized litigation would also present the potential for varying, inconsistent,
22   or contradictory judgments and would magnify the delay and expense to all parties
23   and to the court system resulting from multiple trials of the same complex factual
24   issues. By contrast, the conduct of this action as a class action presents fewer
25   management difficulties, conserves the resources of the parties and of the court
26   system, and protects the rights of each Class member.
27         28.    The prosecution of separate actions by individual Class members
28   would create a risk of adjudications with respect to them that would, as a practical


                                CLASS ACTION COMPLAINT
                                              -6-
     Case 5:18-cv-02107-JGB-KK Document 1 Filed 10/03/18 Page 7 of 9 Page ID #:7




 1   matter, be dispositive of the interests of the other Class members not parties to such
 2   adjudications or that would substantially impair or impede the ability of such non-
 3   party Class members to protect their interests.
 4         29.    Defendant has acted or refused to act in respects generally applicable
 5   to The Class, thereby making appropriate final and injunctive relief with regard to
 6   the members of the Classes as a whole.
 7                             FIRST CAUSE OF ACTION
 8          Negligent Violations of the Telephone Consumer Protection Act
 9                                   47 U.S.C. §227(b).
10                                 On Behalf of The Class
11         30.    Plaintiff repeats and incorporates by reference into this cause of action
12   the allegations set forth above at Paragraphs 1-29.
13         31.    The foregoing acts and omissions of Defendant constitute numerous
14   and multiple negligent violations of the TCPA, including but not limited to each
15   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
16   47 U.S.C. § 227 (b)(1)(A).
17         32.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
18   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
19   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
20         33.    Plaintiff and The Class members are also entitled to and seek
21   injunctive relief prohibiting such conduct in the future.
22                           SECOND CAUSE OF ACTION
23    Knowing and/or Willful Violations of the Telephone Consumer Protection
24                                           Act
25                                   47 U.S.C. §227(b)
26                                 On Behalf of The Class
27         34.    Plaintiff repeats and incorporates by reference into this cause of action
28   the allegations set forth above at Paragraphs 1-29.


                                  CLASS ACTION COMPLAINT
                                              -7-
     Case 5:18-cv-02107-JGB-KK Document 1 Filed 10/03/18 Page 8 of 9 Page ID #:8




 1         35.    The foregoing acts and omissions of Defendant constitute numerous
 2   and multiple knowing and/or willful violations of the TCPA, including but not
 3   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
 4   and in particular 47 U.S.C. § 227 (b)(1)(A).
 5         36.    As a result of Defendant’s knowing and/or willful violations of 47
 6   U.S.C. § 227(b), Plaintiff and The Class members are entitled an award of
 7   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 8   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 9         37.    Plaintiff and the Class members are also entitled to and seek injunctive
10   relief prohibiting such conduct in the future.
11                                PRAYER FOR RELIEF
12   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
13                             FIRST CAUSE OF ACTION
14          Negligent Violations of the Telephone Consumer Protection Act
15                                   47 U.S.C. §227(b)
16                As a result of Defendant’s negligent violations of 47 U.S.C.
17                §227(b)(1), Plaintiff and The Class members are entitled to and
18                request $500 in statutory damages, for each and every violation,
19                pursuant to 47 U.S.C. 227(b)(3)(B).
20                Any and all other relief that the Court deems just and proper.
21                           SECOND CAUSE OF ACTION
22    Knowing and/or Willful Violations of the Telephone Consumer Protection
23                                           Act
24                                   47 U.S.C. §227(b)
25                As a result of Defendant’s willful and/or knowing violations of 47
26                U.S.C. §227(b)(1), Plaintiff and The Class members are entitled to
27                and request treble damages, as provided by statute, up to $1,500, for
28                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47


                                 CLASS ACTION COMPLAINT
                                              -8-
     Case 5:18-cv-02107-JGB-KK Document 1 Filed 10/03/18 Page 9 of 9 Page ID #:9




 1                U.S.C. §227(b)(3)(C).
 2                Any and all other relief that the Court deems just and proper.
 3                                    JURY DEMAND
 4         38.    Pursuant to the Seventh Amendment to the Constitution of the United
 5   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 6
 7
 8         Respectfully Submitted this 3rd Day of October, 2018.
 9                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
10
                                       By: /s/ Todd M. Friedman
11                                         Todd M. Friedman
12
                                           Law Offices of Todd M. Friedman
                                           Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                               -9-
